The evidence in this case was in conflict. That for the state tending to prove that the defendant and his wife were in the possession of three gallons of whisky, and that for the defendant tending to prove that the whisky was owned by and was in possession of a brother-in-law, who was temporarily staying with defendant and his wife. The trial judge had all the parties before him, and, giving to his finding the presumptions to which they are entitled under the law, his judgment is affirmed.
Let the judgment be affirmed.
Affirmed.